Title: Thomas Jefferson to James P. Cocke, 24 April 1812
From: Jefferson, Thomas
To: Cocke, James Powell


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 24. 12.
          
		     I am so anxious to save a year, by taking advantage of the present spawning season, not yet over, that I send the bearer to take the chance of your being able by some means to catch some chubs and the rather as his time is not very valuable: insomuch that if a detention of 2. or 3. days could secure my object, I  will I should think it more than an equivalent for his time. I suppose that if taken with a hook & line and the hook carefully withdrawn from the mouth, it would not hurt them, especially if the beard of the hook were filed off. I have therefore furnished the bearer with a line and hooks of different sizes, and altho’ he knows nothing about angling, yet with a little of your kind direction he would immediately understand it, and may employ himself in catching them, until you think he has a sufficiency. I am sorry to give you so much trouble, and must rest for the apology on your friendship.
		   Accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        